PER CURIAM.
We affirm the trial court’s judgment for damages and costs but reverse the award for attorney’s fees. The statutes relied upon to award the fees, section 713.345 and section 713.29, Florida Statutes (1995), are not applicable to this action. Section 713.345 is a criminal statute that makes no provision for attorney’s fees. Section 713.29 authorizes the award of attorney’s fees in an action to enforce a lien or to enforce a claim on a bond. Neither of those types of actions was involved in this matter.
The judgment is affirmed with the exception of the award of attorney’s fees, which is vacated.
JUDGMENT AFFIRMED; ATTORNEY’S FEES AWARD VACATED.
W. SHARP, HARRIS and PETERSON, JJ., concur.